McIvENNAN, Circuit Judge
(orally). The 'cause is remanded, because first, the proceeding is under a local statute, and could not have been litigated in the United States court; and, secondly, because the decree appointing a receiver was in the nature of a final decree. This has no operation on the cause pending in the circuit court for the Western district, by whom the receiver of the property of the Central Railroad Company in this state was appointed. As to that, the receiver is the receiver of this court, and subject to its orders, and the appointment by the chancellor of New Jersey had no extraterritorial operation. The application for leave to enforce the rights of the lessors, as against the property in Pennsylvania, will be considered and decided by this court.